Title: From John Adams to Jeremy Belknap, 18 February 1793
From: Adams, John
To: Belknap, Jeremy



Dear sir
Philadelphia Feb. 18. 1793

I have received your kind Letter of January 31, and thank you for your obliging Congratulations, as well as for the monthly Publication. Will you do me the favor of having my name Subscribed and the Magazine Sent to Quincy regularly as it comes out?
I am no doubt obliged to Capt. Ingraham, and I Suppose also to Mr Barrel, my old Friend for the Compliment. The Time has been when such a feather would have weighed heavier in my Scales. I have lived to See, So many Scoundrels not only "damn’d to everlasting fame," but decorated with the Laurels which ought only to be worn by Virtue, that I am now more indifferent to the Inscription of a Name upon a "Globe that shall dissolve." Nay I am sometimes almost tempted to wish, that my name could be taken out of every Record and every History and blotted out of the Memory of Man.
I inclose you the Subscription Paper, which I circulated in Senate; but those Gentlemen are so fatigued by endless solicitations for subscriptions, that I saw they were not pleased to be urged, and it did not comport with my situation in relation to their Body to reason much with them on such a subject. I received no Money; the gentlemen will pay the whole when the Books are delivered.
Dr Barton read in the Philosophical Society at a late Meeting a Dissertation to prove that the Apis mellitica is not a Native of America, in opposition to you and in support of Mr. Jeffersons opinion. He treated Dr Belknap with great respect as he ought. He was very long and elaborate, but perhaps the Negative was not fully proved. There are so many Species of Hornets Wasps and Bees which We call Bumble or Humble Bees which No Man can be supposed to have taken Pains to import from abroad, that I see no reason to suspect, that the honey Bee, which resembles them so much might not have been here as early as those Species.
There are some Sentiments in your late Discourse, which I cannot approve. Dr. Belknap is so able an Historian that I wish his philosophy to be such as will endure and be no diminution of his Authority when the momentary Fanaticism of the times shall have subsided. The sentiments I mean are those which will beconstrued to encourage the present Spirit of Crusade against European Kings. The Nations of Europe, if they become Republicks, must have Laws, and those Laws must be executed. Elective Kings will not be obtained without continual Anarchy, nor will they be able to execute the Laws when they are chosen. If upon Reflection you are not convinced of this, I will pledge myself to convince you, in confidence. Dr. Belknap writes not to the popular Pulse of the Moment but for Posterity: and before them the Doctrine he now favours will be demonstrated to be unfounded. But his Reputation will contribute to make the present delusions more general and more lasting. The great Nations of Europe must and will return to hereditary Executives or become barbarous. I had so early and so great a share in advising my fellow Citizens in the Course of their Revolution that I should think myself, not a Man, if I suffered my Example and opinions to be quoted in favour of systems that I know will be destructive, to millions and productive of no good. I am with great regard yours
John Adams